MEMORANDUM **
Jesus Ontiveros-Lopez appeals his 24-month sentence imposed following his guilty plea to conspiracy and possession of marijuana with intent to distribute. He contends that in denying him a downward adjustment under U.S.S.G. § 3B1.2, the district court erred by failing to evaluate his role relative to all participants in the criminal scheme, and not merely relative to his codefendant Jose Ramirez. We have jurisdiction under 28 U.S.C. § 1291. We see no clear error in the district court’s finding that, given conflicting statements by Ontiveros-Lopez and Ramirez, Ontiveros-Lopez failed to meet his burden of proving, by a preponderance of the evidence, that he was a minor or minimal participant. See United States v. Barajas, 360 F.3d 1037, 1042 (9th Cir.2004). Accordingly, we affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.